Citation Nr: 0327162	
Decision Date: 10/10/03    Archive Date: 10/20/03	

DOCKET NO.  98-18 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from November 1966 to 
September 1970.  His service included time in Vietnam in 1967 
and 1968 with the U.S. Naval Support Activity, in Da Nang.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
VARO in Louisville, which denied service connection for PTSD.  


REMAND

The Board notes that subsequent to initiation of the 
veteran's appeal, the regulation pertaining to service 
connection for PTSD, 38 C.F.R. § 3.304(f), was revised.  If a 
regulation changes after the claim has been filed, but prior 
to the conclusion of the appellate process, the provision 
that is more favorable to the veteran applies.  See 
VAOPGCPREC 3-2000; see also, Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Pursuant to 38 C.F.R. § 3.304(f), as it was initially 
promulgated in 1993, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  The regulation made no 
reference to any criteria, in terms of the sufficiency of the 
symptomatology or stressor, to be applied in determining if 
the veteran has PTSD.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the diagnostic criteria for post-
traumatic stress disorder, whether based on the diagnostic 
criteria shown in the Diagnostic and Statistical Manual of 
Mental Disorders, 3rd Edition, Revised (DSM-III-R), or the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), cannot be read in a manner that imposed 
requirements over and above those included in 38 C.F.R. 
§ 3.304(f).

Therefore, a "clear diagnosis" of PTSD by a mental health 
professional, regardless of whether the diagnosis is based on 
DSM-III-R or DSM-IV, must be presumed to concur with the 
applicable diagnostic criteria for that disorder in terms of 
the adequacy of the symptomatology and the stressor.  If the 
Board finds that the diagnosis does not comply with the 
applicable diagnostic criteria pertaining to the adequacy of 
the symptomatology or the severity of the stressor, remand of 
the case for clarification of the diagnosis or additional 
examination is required.  See Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  The change in 
the regulation was effective March 7, 1997, the date of the 
Court's decision in Cohen.  According to the revised 
regulation, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

Also, during the pendency of the appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

Because of the changes in the law cited above, a remand in 
this case is required for compliance with governing 
adjudicative procedures.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that might be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The evidence of records contains varying psychiatric 
diagnoses, including PTSD.  When the veteran was examined at 
the VA Medical Center in Marion, Illinois, on an outpatient 
basis in September 1998, the examiner commented that the 
veteran's combat-related military service "exacerbated or 
created" anxiety which had severely impaired the veteran's 
ability to function socially or vocationally.  Axis I 
diagnoses at that time were borderline intellectual 
functioning and PTSD.  A board of two VA physicians examined 
the veteran in May 2001 and opined that the veteran did not 
have PTSD.  They noted the veteran described long-standing 
problems with depression and anxiety.  However, they did not 
express an opinion as to the etiology of the depression 
and/or anxiety.  Medical records subsequent thereto, contrary 
to the 2001 examination, carry a primary psychiatric 
diagnosis of PTSD.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The veteran should be provided a 
psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder identified, 
including PTSD.  The claims file and a 
copy of this REMAND must be made 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
such as psychological tests, that are 
deemed necessary for an accurate 
assessment.  The examiner should conduct 
a thorough psychiatric examination of the 
veteran and, based on a review of the 
medical records and examination findings, 
provide a diagnosis for any pathology 
found.  If the evaluation results in a 
diagnosis of PTSD, the examiner should 
specify which stressors are sufficient to 
support the diagnosis of PTSD.  The 
examiner should also explain how the 
veteran's symptoms and stressors meet the 
DSM diagnostic criteria for PTSD.  The 
complete rationale for any opinion given 
should be expressed.  Regardless, 
whatever psychiatric disorder is 
diagnosed, the examiner should express an 
opinion as to the etiology of that 
disorder.  

2.  The RO should follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to notice 
and development.  Following such 
development, the RO should review and 
readjudicate the service connection 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise, in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is advised that 
the examination requested in this REMAND is deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for any scheduled examination could result 
in the denial of his claim.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


